Citation Nr: 0806843	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-00 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran submitted a claim for an increased rating for his 
anxiety disorder in October 2004, contending that his 
service-connected generalized anxiety disorder is worse than 
it is currently rated.  

The veteran was afforded a VA psychiatric examination in 
December 2004, at which time the examiner assigned a Global 
Assessment of Functioning (GAF) scale score of 65, indicating 
only some mild symptoms or some difficulty in social and 
occupational functioning.  However, in a May 2005 statement 
Edwin Burgos, M.D. diagnosed the veteran with a severe 
generalized anxiety disorder with symptoms of a paranoia 
disorder.  Accordingly, given this disparity, as well as the 
fact the VA examination in nearly four years old, a current 
examination is required to assess the severity of the 
veteran's generalized anxiety disorder.  Any recent treatment 
records should also be obtained.

Finally, since notice that complies with Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 
2008), has not been provided, such notice should be sent to 
the veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
claim, as outlined in Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951(Ct. 
Vet. App. January 30, 2008).

2.  Make arrangements to obtain the 
veteran's treatment record for a 
psychiatric disorder from the San Juan VA 
Medical Center, dated since June 2006.

3.  Make arrangements to obtain the 
veteran's actual treatment records, as 
opposed to a summary, from Edwin Burgos, 
M.D., dated since October 2003.

4.  Thereafter, schedule the veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
generalized anxiety disorder.  The 
examiner must conduct a detailed mental 
status examination.   The examiner must 
also discuss the effect, if any, of the 
veteran's generalized anxiety disorder on 
his social and occupational adaptability.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's anxiety disorder consistent 
with the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

